
	
		III
		111th CONGRESS
		2d Session
		S. RES. 599
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Ms. Murkowski (for
			 herself, Mr. Reed,
			 Mr. Reid, Mrs.
			 Hagan, Mr. Burr,
			 Mrs. Lincoln, Mr. Voinovich, Mr.
			 Inhofe, Mr. Crapo,
			 Ms. Snowe, Mr.
			 Baucus, Mr. Isakson,
			 Mr. Begich, Mr.
			 Brown of Massachusetts, Mr.
			 Lieberman, Mr. Thune,
			 Mr. Akaka, Mr.
			 Burris, Mr. Sessions,
			 Mr. Roberts, Mr. Whitehouse, Mr.
			 Bond, Mr. Bennett,
			 Ms. Landrieu, Mr. Chambliss, Mr.
			 Inouye, and Mr. Corker)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating August 16, 2010, as
		  National Airborne Day. 
	
	
		Whereas the airborne forces of the Armed Forces have a
			 long and honorable history as units of bold and fierce warriors who, for the
			 national security of the United States and the defense of freedom and peace,
			 project the effective ground combat power of the United States by Air Force air
			 transport to the far reaches of the battle area and, indeed, to the far corners
			 of the world;
		Whereas the United States experiment with airborne
			 infantry attack began on June 25, 1940, when the Army Parachute Test Platoon
			 was first authorized by the Department of War and was launched when 48
			 volunteers began training in July 1940;
		Whereas August 16 marks the anniversary of the first
			 official Army parachute jump on August 16, 1940, to test the innovative concept
			 of inserting United States ground combat forces behind a battle line by means
			 of parachute;
		Whereas the success of the Army Parachute Test Platoon in
			 the days immediately before the entry of the United States into World War II
			 led to the formation of a formidable force of airborne units that have served
			 with distinction and have had repeated success in armed hostilities;
		Whereas among those first airborne units are the former
			 11th, 13th, and 17th Airborne Divisions, the current 82nd and 101st Airborne
			 Divisions, and the later airborne regiments and battalions (some as components
			 of those divisions and some as separate units) that achieved distinction as the
			 75th Ranger Regiment, the 173rd Airborne Brigade Combat Team, the 187th
			 Infantry (Airborne) Regiment, which is the only airborne unit to have served as
			 a Glider, Parachute, and Air Assault Regiment, the 501st, 502nd, 503rd, 504th,
			 505th, 506th, 507th, 508th, 509th, 511th, 513th, 517th, 541st, and 542nd
			 Parachute Infantry Regiments, the 88th, 127th, 193rd, 194th, 325th, 326th,
			 327th, and 401st Glider Infantry Regiments, the 509th, 550th, 551st, and 555th
			 Parachute Infantry Battalions, and the 550th Airborne Infantry
			 Battalion;
		Whereas the achievements of the airborne forces during
			 World War II prompted the evolution of those forces into a diversified force of
			 parachute and air assault units that, over the years, have fought in Korea,
			 Vietnam, Grenada, Panama, the Persian Gulf region, and Somalia and have engaged
			 in peacekeeping operations in Lebanon, the Sinai Peninsula, the Dominican
			 Republic, Haiti, Bosnia, and Kosovo;
		Whereas since the terrorist attacks on September 11, 2001,
			 United States paratroopers, which include members of the XVIII Airborne Corps,
			 the 82nd Airborne Division, the 101st Airborne Division (Air Assault), the
			 173rd Airborne Brigade Combat Team, the 4th Brigade (Airborne) of the 25th
			 Infantry Division, the 75th Ranger Regiment, and special forces units, together
			 with other units of the Armed Forces, have demonstrated bravery and honor in
			 combat operations, civil affairs missions, and training operations in
			 Afghanistan and Iraq;
		Whereas the modern day airborne force also includes other
			 elite forces composed entirely of airborne trained and qualified special
			 operations warriors, including Army Special Forces, Marine Corps Reconnaissance
			 units, Navy SEALs, Air Force combat control teams, pararescue, and weather
			 teams, all of which are part of the United States Special Operations
			 Command;
		Whereas of the members and former members of the United
			 States airborne forces, thousands have achieved the distinction of making
			 combat jumps, dozens have earned the Medal of Honor, and hundreds have earned
			 the Distinguished Service Cross, the Silver Star Medal, or other decorations
			 and awards for displays heroism, gallantry, intrepidity, and valor;
		Whereas the members and former members of the United
			 States airborne forces are all members of a proud and honorable tradition that,
			 together with their special skills and achievements, distinguishes them as
			 intrepid combat parachutists, air assault forces, special operation forces,
			 and, in former days, glider troops;
		Whereas the history and achievements of the members and
			 former members of the United States airborne forces warrant special expressions
			 of the gratitude of the people of the United States; and
		Whereas, since the airborne community celebrates August 16
			 as the anniversary of the first official jump by the Army Parachute Test
			 Platoon, August 16 would be an appropriate day to recognize as National
			 Airborne Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August 16, 2010, as
			 National Airborne Day; and
			(2)calls on the
			 people of the United States to observe National Airborne Day with appropriate
			 programs, ceremonies, and activities.
			
